





Exhibit 10.1


IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements
(as of October 29, 2020)

NameTitleDate of AgreementRyan Adelman*Vice President, Power Supply of Idaho
Power Company10/5/2019Brian R. Buckham*Senior Vice President and General Counsel
of IDACORP, Inc. and Idaho Power Company4/4/2016Mitchel D. Colburn*Vice
President, Planning, Engineering and Construction of Idaho Power
Company8/6/2020Sarah E. Griffin*Vice President, Human Resources of Idaho Power
Company10/5/2019Lisa A. Grow**President and Chief Executive Officer of IDACORP,
Inc. and Idaho Power Company12/12/2008James Bo D. Hanchey*Vice President,
Customer Operations and Chief Safety Officer of Idaho Power
Company10/5/2019Steven R. Keen**Senior Vice President and Chief Financial
Officer of IDACORP, Inc. and Idaho Power Company12/30/2008Jeffrey L.
Malmen**Senior Vice President of Public Affairs of IDACORP, Inc. and Idaho Power
Company12/8/2008Kenneth W. Petersen*Vice President, Chief Accounting Officer and
Treasurer of IDACORP, Inc. and Idaho Power Company5/20/2010Adam Richins*Senior
Vice President and Chief Operating Officer of Idaho Power Company2/8/2017

*Change in control agreement does not include 13th-month trigger or tax gross-up
provisions.
**Change in control agreement does not include tax gross-up provisions.







